Filed 10/27/21 P. v. Hall CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072463

 v.                                                                       (Super.Ct.Nos. INF1500253 &
                                                                          INF1500502)
 ELIJAH TIREK HALL et al.,
                                                                         OPINION
          Defendants and Appellants.




         APPEAL from the Superior Court of Riverside County. Russell L. Moore, Judge.

Affirmed.

         Daniel J. Kessler, under appointment by the Court of Appeal, for Defendant and

Appellant Elijah Hall.

         Lynda A. Romero, under appointment by the Court of Appeal, for Defendant and

Appellant Anthony Torres.




                                                             1
       Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Kathryn

Kirschbaum, Deputy Attorneys General, for Plaintiff and Respondent.

       Elijah Hall appealed from a judgment entered after a jury convicted him of various

gang-related offenses (committed when he was 15 years old) and the trial judge

sentenced him to 65 years to life in state prison. While Hall’s appeal was pending,

Proposition 57 raised the minimum age a minor can be tried as an adult to age 16. (Sen.

Bill No. 1391 (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1012, § 1).) Following the

procedure approved in People v. Superior Court (Lara) (2018) 4 Cal.5th 299 (Lara), the

trial judge recalled Hall’s sentence and transferred his case to juvenile court, where the

judge “treat[ed the] convictions as juvenile adjudications” and held a hearing to impose

an appropriate disposition. (Id. at p. 310; see also Welf. & Inst. Code, §§ 602, 702, 706.)

After that hearing and his transfer to the Department of Juvenile Justice, Hall informed us

he wished to proceed with his appeal, which we have reinstated as an appeal from a

judgment in a juvenile criminal proceeding. (Welf. & Inst. Code, §800.)

       Hall’s challenge is aimed at the fairness of the underlying jury trial that serves as

the basis for his juvenile adjudications. He argues the trial judge violated his due process

rights by instructing the jury with CALCRIM No. 315, which covers eyewitness

identification evidence and tells the jury to consider, among other factors, the witness’s

level of certainty when making the identification. (CALCRIM No. 315.) Because the

California Supreme Court recently rejected this argument and concluded CALCRIM No.



                                              2
315’s certainty factor does not violate due process (People v. Lemcke (2021) 11 Cal.5th
                                         1
644 (Lemcke)), we affirm the judgment.

                                               I

                                             FACTS

       A.     Robbery of Ismael

       Around midnight on February 7, 2015, Ismael D. was outside his home when he

noticed a black Chevy Silverado driving by at an unusually slow pace. Ismael asked the

driver if he could help him and, after a brief exchange, the driver got out of the truck,

showed Ismael his gun, and asked him if he knew anyone from a local gang called

“Cathedral City.” When Ismael responded that he didn’t, Hall’s codefendant Torres got

out of the truck. Torres demanded Ismael empty his pockets, and Hall hit Ismael in the

face with a rifle. More people got out of the truck then, all armed with weapons. Ismael

emptied his pockets and handed over his belongings, and the group began to beat him.

When Ismael’s wife noticed what was happening, she yelled through the window that she

was calling the police. The group got back into the truck and fled.

       B.     Home Invasion Robbery of Multiple Victims

       Shortly after robbing Ismael, the group went to the home of Duane S., barged into

the bedroom where Duane was hanging out with his brother and his girlfriend, and

demanded everyone empty their pockets. One of the members of the group said he was


       1Hall’s codefendant, Anthony Torres, filed an appeal raising the same argument
Hall makes here, but he abandoned his challenge after our Supreme Court issued their
decision in Lemcke.

                                               3
from “Dream Homes” (another local gang) and was there to collect on a drug debt. The

group took $40 and a computer tablet Duane and his brother had been using moments

before to record a rap song. Before leaving the room, Hall struck Duane in the face with a

rifle.

         The group proceeded down the hall to another room in the house where Duane’s

girlfriend’s son and two of his friends were playing video games. They kicked down the

locked door, and Hall and Torres drew their guns. The group took several items,

including a cell phone and a gaming system, and one of the intruders struck one of the

victims in the face with a gun. The group yelled “Dream Homes” as they fled the scene.

The victims saw the intruders drive away in a black Chevy Silverado and immediately

called the police.

         When officers near the area spotted a truck matching that description, the driver

refused to pull over. This initiated a relatively brief pursuit that ended when the driver

crashed into a curb, sending the occupants scattering in an attempt to hide. The officers

found Hall crouched in a nearby bush, carrying a cellphone that belonged to one of the

victims. Police recovered the rest of the stolen property inside the truck, including the

tablet Duane had been rapping into, which continued to record after the group stole it,

picking up their discussion of the robbery they’d just committed. The prosecution played

this recording for the jury, and Hall’s first name, Elijah, can be heard a number of times.

The prosecution also presented evidence that Hall and Torres were members of the

Cathedral City gang Dream Homes.



                                              4
       C.       Eyewitness Identifications

       The same night as the robberies, three of the victims identified Hall as one of the

perpetrators from a photographic lineup. These three victims also identified Hall in court

during their trial testimony. Two other victims gave a qualified identification of Hall

from a photographic lineup. One said Hall “might have been” one of the robbers. The

other said Hall “looked familiar”; however, during trial he identified Hall as one of the

perpetrators.

       Without an objection or request for modification from Hall, the trial judge

instructed the jury with CALCRIM No. 315, the standard Judicial Council instruction

regarding eyewitness identification. That instruction directs the jury to consider up to 15

factors in evaluating eyewitness identification testimony, one of which is the witness’s

level of certainty. It says in relevant part: “You have heard eyewitness testimony

identifying the defendant. As with any other witness, you must decide whether an

eyewitness gave truthful and accurate testimony. [¶] In evaluating identification

testimony, consider the following questions: [¶] ... [¶] How certain was the witness when
                                    2
he or she made an identification?” (CALCRIM No. 315.)

       2 The other 14 factors are: “Did the witness know or have contact with the
defendant before the event?”; “How well could the witness see the perpetrator?”; “What
were the circumstances affecting the witness’s ability to observe, such as lighting,
weather conditions, obstructions, distance, [and] duration of observation?”; “How closely
was the witness paying attention?”; “Was the witness under stress when he or she made
the observation?”; “Did the witness give a description and how does that description
compare to the defendant?”; “How much time passed between the event and the time
when the witness identified the defendant?”; “Was the witness asked to pick the
perpetrator out of a group?”; “Did the witness ever fail to identify the defendant?”; “Did
                                                                 [footnote continued on next page]


                                             5
       D.     Verdict

       The jury convicted Hall of six counts of robbery and one count of active

participation in a criminal street gang. (Pen. Code, §§ 211, 186.22, subd. (a).) As to the

robbery counts, the jury also found true that the crimes were committed for the benefit of

a criminal street gang (id., § 186.22, subd, (b)), that Hall personally used a firearm (id.,

§ 12022.53, subd. (b)), and that a principal personally used a firearm (id., § 12022.53,

subd. (e)). As noted, the trial judge sentenced Hall to state prison but later recalled his

sentence and transferred his case to juvenile court for a disposition hearing. (See Lara,

supra, 4 Cal.5th at p. 310; Welf. & Inst. Code, §§ 602, 702, 706.)

       Hall filed a timely notice of appeal.

                                                   II

                                            ANALYSIS

       Hall argues the trial judge erred by failing to remove witness certainty from

CALCRIM No. 315’s list of factors for the jury to consider when evaluating eyewitness

identifications. Citing to case law noting that scientific studies have found a weak

correlation between witness certainty and accuracy, he argues the error violated his

constitutional due process rights. (E.g., People v. Sanchez (2016) 63 Cal.4th 411, 462

(Sanchez).)


the witness ever change his or her mind about the identification?”; “Are the witness and
the defendant of different races?”; “Was the witness able to identify other participants in
the crime?”; “Was the witness able to identify the defendant in a photographic or physical
lineup?”; and “Were there any other circumstances affecting the witness’s ability to make
an accurate identification?” (CALCRIM No. 315.)

                                               6
       The People argue we should follow the California Supreme Court’s holding in

Sanchez and find Hall’s argument forfeited because he did not object to the instruction or

ask the trial judge to remove the certainty factor. (Sanchez, supra, 63 Cal.4th at p. 461

[“If defendant had wanted the court to modify the [eyewitness identification] instruction,

he should have requested it. The trial court has no sua sponte duty to do so”].) The People

argue that forfeiture is especially appropriate where, as here, inclusion of the certainty

factor might have been beneficial to the defendant because the evidence “involved many

identifications, . . . some [of which were] uncertain,” and “[d]efendant would surely want

the jury to consider how uncertain some of the identifications were.” (Id. at p. 462.) Hall

says his claim is not forfeited because the certainty factor violated his rights to due

process and therefore affected his “substantial rights” within the meaning of Penal Code

section 1259. (See People v. Anderson (2007) 152 Cal.App.4th 919, 927 [“Failure to

object to instructional error forfeits the issue on appeal unless the error affects

defendant’s substantial rights”].)

       The People’s argument is well taken. Our Supreme Court has held that this is

precisely the type of challenge that can be forfeited if not raised during trial, and while

none of the witnesses who identified Hall were asked whether they were certain about the

identification or volunteered that they were, two of them expressed a degree of

uncertainty. But more fundamentally, Hall’s argument for avoiding forfeiture fails for the

same reason his challenge fails on the merits—his substantial rights weren’t affected

because the instruction doesn’t violate due process. While this appeal was pending, our



                                               7
Supreme Court decided Lemcke, in which it concluded CALCRIM No. 315’s certainty

factor does not violate due process even though empirical research shows that confidence

in a witness identification is generally not a reliable indicator of accuracy. (Lemcke,

supra, 11 Cal.5th at p. 644.) The court based its decision on a number of considerations,

including that the factor does not equate certainty with accuracy and that it is just one of

several other factors for evaluating the credibility of a witness identification. (Id. at

p. 657.) “[W]e find nothing in CALCRIM No. 315’s instruction on witness certainty that

operates to ‘lower the prosecution’s burden of proof.’ . . . [T]he instruction does not

direct the jury that ‘certainty equals accuracy.’ [Citation.] Nor does the instruction state

that the jury must presume an identification is accurate if the eyewitness has expressed

certainty. [Citation.] Instead, the instruction merely lists the witness’s level of certainty at

the time of identification as one of 15 different factors that the jury should consider when

evaluating the credibility and accuracy of eyewitness testimony. The instruction leaves

the jury to decide whether the witness expressed a credible claim of certainty and what

weight, if any, should be placed on that certainty in relation to the numerous other factors

listed in CALCRIM No. 315. Indeed, even [the defendant] acknowledges that, on its face,
                                           3
the instruction is ‘superficially neutral.’” (Ibid.)



       3 Despite finding no due process violation, the court acknowledged the
instruction’s potential to mislead jurors about the relationship between certainty and
accuracy and therefore used its supervisory powers to direct “trial courts to omit the
certainty factor from CALCRIM No. 315 until the Judicial Council has the opportunity to
consider how the language might be better worded to minimize juror confusion on this
point.” (Lemcke, supra, 11 Cal.5th at p. 669.)

                                               8
       The court also noted that Lemcke had the opportunity to (and did) present expert

evidence on the reliability of eyewitness identification, and it also noted that the jury

received other instructions tending to mitigate any correlation CALCRIM No. 315 might

suggest between certainty and accuracy. Specifically, the trial court had instructed the

jury that “‘[p]eople sometimes honestly . . . make mistakes about what they remember,’”

and that they were responsible for “‘judg[ing] the credibility or believability of the

witnesses.’” (Lemcke, supra, 11 Cal.5th at p. 658.) Additionally, CALCRIM No. 315

itself emphasizes that “[t]he People have the burden of proving beyond a reasonable

doubt that it was the defendant who committed the crime” and if they “have not met this

burden, you must find the defendant not guilty.” (Lemcke, at p. 658.) Based on all of

these considerations, the court concluded that “listing the witness’s level of certainty as

one of [several] factors the jury should consider when evaluating an eyewitness

identification did not render [Lemcke’s] trial fundamentally unfair or otherwise amount

to a due process violation.” (Id. at p. 661.)

       Lemcke’s holding applies squarely to this case. During Hall’s trial, the judge gave

the jury the same additional instructions on witness testimony and the prosecution’s

burden of proof that were given in Lemcke, and there was nothing to stop Hall from

presenting expert evidence on eyewitness identification. We therefore reject his claim of

instructional error.

       But even if it had been error to give the certainty factor, we see no prejudice

resulting from the instruction. First of all, as noted above, none of the witnesses said they



                                                9
were certain about their identifications but two did express a degree of certainty when

selecting Hall from the photographic lineup. One said Hall “might have” been one of the

robbers and the other said Hall “looked familiar.” Thus, when it came to those two

witnesses, telling the jury to consider how certain the witnesses were when they made

their identifications could only benefit Hall. Second, and more importantly, the

identifications were not the only—or even strongest—evidence connecting Hall to the

robberies. Hall’s name was mentioned multiple times in the recording recovered from the

tablet, and the police caught him trying to run from the truck used in the robberies while

carrying one of the stolen items. Given the compelling evidence of guilt independent of

the identifications, we conclude “[i]t is not reasonably probable [Hall] would have

obtained a more favorable result had the trial court deleted the certainty factor.”

(Sanchez, supra, 63 Cal.4th at p. 463.)

                                             III

                                      DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                SLOUGH
                                                                                             J.
We concur:

McKINSTER
                Acting P. J.

MENETREZ
                           J.


                                             10